EXHIBIT 10.25












AMENDED AND RESTATED
LEASE


OF SPARTAN WAREHOUSE

at 9075 Haggerty Road, Plymouth, Michigan


Between:


PLYMOUTH INVESTORS LIMITED LIABILITY
COMPANY, an Illinois limited liability company

as Lessor


SPARTAN STORES, INC.

as Lessee














--------------------------------------------------------------------------------


AMENDED AND RESTATED
LEASE

          THIS AMENDED AND RESTATED LEASE is made and entered into as of January
26, 2000, by and between:

PLYMOUTH INVESTORS LIMITED LIABILITY COMPANY, an Illinois limited liability
company ("LESSOR"),

and

SPARTAN STORES, INC., a Michigan corporation, 1111 - 44th Street, SE, Grand
Rapids, Michigan ("LESSEE").

          WHEREAS, Connecticut Mutual Life Insurance Company, a Connecticut
corporation ("Original Lessor") and Lessee have entered into a Lease Agreement
dated October 14, 1975 and First Amendment thereto dated March 23, 1977 and
Second Amendment thereto dated April 30, 1979 (the "Lease") pertaining to
certain real estate located in the Township of Plymouth, County of Wayne, State
of Michigan and certain buildings, improvements, fixtures, machinery, equipment
and personal property located thereon or therein; and

          WHEREAS, Lessor has succeeded to the interest of Original Lessor with
respect to the Lease; and

          WHEREAS, Lessor and Lessee desire to amend and restate the Lease as
hereinafter provided.

          NOW, THEREFORE, in consideration of the mutual promises and agreements
herein contained and for other good and valuable consideration, the receipt
whereof is hereby acknowledged, Lessor and Lessee do hereby covenant and agree
that the Lease shall be amended and restated as hereinafter set forth.

Article 1 - PROPERTY TO BE LEASED

                    1.1          Lessor hereby leases to Lessee, and Lessee
hereby hires from Lessor, the real property described in Exhibit "A" attached
hereto and made a part hereof, together with the buildings, improvements, and
fixtures now erected thereon (sometimes hereinafter referred to as the
"Improvements") including but not limited to the truck repair garage, storage
shed, fuel island and asphalt parking areas upon that portion of said premises
outlined in red on Exhibit "A-1" attached hereto and made a part hereof and the
warehouse facility and asphalt parking area upon that portion of said premises
outlined in red on Exhibit "A-2" attached hereto, herein collectively referred
to as the "leased premises", and together with easements or other rights which
may now exist or may be hereafter created for the benefit of such property, and
the machinery, equipment and personal property located on the leased premises
listed in Exhibit "B attached hereto and made a part hereof and the machinery,
equipment and personal property



1

--------------------------------------------------------------------------------


located in the leased premises listed in Exhibit "B-2" attached hereto and made
a part hereof which in combination with the "leased premises" are referred to
herein as the "leased property". Wherever reference is made to the "leased
property" in this lease, as amended, such reference shall mean the "leased
property" as defined herein, subject to the following:



                              1.1.1          The Lessee represents that the
leased property, the title thereto, the possession and occupancy thereof, the
buildings and improvements thereon, the adjoining sidewalks and structures, any
surface and any subsurface thereof, and the present uses thereof, have been
examined by it and that it accepts the same in the condition or state in which
they now are, without representation, covenant, or warranty, express or implied,
in fact or in law, by the Lessor, and without recourse to the Lessor as to the
title thereto, possession or occupancy thereto, possession or occupancy thereof,
encumbrances thereon, appurtenances, nature, condition, or usability thereof, or
uses to which the leased property may be put.

                              1.1.2          Rights, if any, of others relating
to streets, water, gas, electric and other utility lines, wires, pipes and
conduits and maintenance thereof, easements of record and the agreement between
Chesapeake and Ohio Railway Company and Lessee dated September 5, 1967,
involving side tracks.

                              1.1.3          Any reciprocal easement agreements
involving adjacent lands.

                              1.1.4          Rights of parties in possession and
any leases or subleases involving said leased property.

                              1.1.5          If, by law, or in consequence of
the action of any authority or by title paramount, the possession or use of any
easement or appurtenance to any buildings now or hereafter erected on the leased
premises outside the boundaries of the land owned by the Lessor shall be
discontinued, such discontinuance shall in no way affect the liability of the
Lessee to pay the full rent and perform all of the covenants contained in this
Lease.

                              1.1.6          The mortgage from Lessor, as
mortgagor to American National Bank and Trust Company of Chicago, or Mortgagee,
recorded 5-30-91 as document No. 97121528 LS in the Wayne County Register of
Deeds Office (which mortgage is hereinafter referred to as the "First
Mortgage"). The term "First Mortgage" shall also mean any first mortgage
encumbering Landlord's interest in the leased property together with any
assignment of rents and leases given to secure the repayment of the indebtedness
secured by any First Mortgage. Further, the term "First Mortgagee" shall mean
the owner and holder of any First Mortgage.

Article 2 - TERM

                    2.1          The term of the Lease shall commence on the
date hereof and shall end on October 31, 2005, unless sooner terminated or
extended as herein set forth.





2

--------------------------------------------------------------------------------


Article 3 - USE OF LEASED PREMISES.

                    3.1          Lessee shall use and occupy the leased premises
as and for a warehouse and office and shall not use the leased premises for any
other purpose without the prior written consent of Lessor, which consent shall
not be unreasonably withheld.

                    3.2          Lessee shall not use or allow the property or
any part thereof to be used or occupied for any unlawful purpose or in violation
of any certificate of occupancy or certificate of compliance covering or
affecting the use of the leased premises or any part thereof. Lessee shall not
suffer any act to be done or any condition to exist on the leased premises or
any part thereof which may in law constitute a nuisance, public or private, or
which may make void or voidable any insurance with respect thereto. Lessee shall
not use, treat, store, or dispose of hazardous or toxic materials in the leased
premises except: (a) the storage of inventory; (b) the use and storage of
customary quantities of routine cleaning, maintenance, and repair supplies; (c)
the use and storage of vehicle fuels, lubricants, and supplies; (d) the use and
storage of lift truck batteries and other equipment or supplies used in the
ordinary course of Lessee's business; and (e) as otherwise disclosed to Lessor
in writing; provided, however, that Lessee shall comply with applicable law with
respect to items (a) through (e) above.

                    3.3          Lessee may use and occupy the leased premises
incidentally as and for a truck repair garage and automatic truck wash.

Article 4 - RENT

                    4.1          Lessee agrees to pay Lessor as rent for the
leased property at such place or places as Lessor may designate from time to
time, without notice or demand and without abatement, deduction or setoff, fixed
rent of $793,875.00 per annum to November 1, 2000, which sum shall be payable in
equal consecutive monthly installments of $66,156.25 each, on or before the
first day of each month in advance. Commencing on November 1, 2000, Lessee
agrees to pay to Lessor as rent for the leased property at such place or places
as Lessor may designate from time to time, without notice or demand and without
abatement, deduction or setoff, fixed rent payable in equal, consecutive monthly
installments on or before the first day of each month. The annual amount of
fixed rent and each monthly installment thereof, commencing on November 1, 2000,
shall be as follows:


Period


Annual Fixed Rent


Monthly Installments

November 1, 2000 to and
including October 31, 2001


$1,451,450.00


$120,954.17

November 1, 2001 to and
including October 31, 2002


$1,480,479.00


$123,373.25




3

--------------------------------------------------------------------------------


November 1, 2002 to and
including October 31, 2003


$1,510,088.58


$125,840.72

November 1, 2003 to and
including October 31, 2004


$1,540,290.35


$128,353.53

November 1, 2004 to and
including October 31, 2005


$1,571,096.16


$130,924.68


Lessor and Lessee stipulate and agree that for the purpose of annual fixed rent,
the buildings and other improvements contain 414,700 square feet. Should the
term of this Lease commence on a day other than the first day of a calendar
month or end on a day other than the last day of a calendar month, then the
fixed rent for such partial month shall be prorated on a daily basis based upon
a thirty (30) day calendar month and shall be payable upon the date hereof or
thereof.

                    4.2          It is intended that the rent provided for in
this Lease shall be an absolute net return to Lessor for the term of this Lease,
free from any loss, expenses or charges with respect to the leased property,
including maintenance, repairs, cost of replacement of buildings or
improvements, insurance, taxes and assessments now imposed upon or related to
the leased property, or with respect to any easements or rights appurtenant
thereto, except Lessor's income taxes and except the mortgage payments under any
First Mortgage or subordinate mortgage.

                    4.3          All taxes, charges, costs and expenses which
the Lessee is required to pay hereunder, together with all interest and
penalties that may accrue thereon in the event of the Lessee's failure to pay
such amounts, and all damages, costs and expenses which the Lessor may incur by
reason of any default of the Lessee or failure on the Lessee's part to comply
with the terms of this lease shall be deemed to be "additional rent" and in the
event of nonpayment by the Lessee the Lessor shall have all of the rights and
remedies with respect thereto as the Lessor has for the nonpayment of the fixed
rent. "Fixed rent" and "additional rent" are hereinafter sometimes referred to
as "rent".

                    4.4          If Lessee shall fail to pay any rent or other
sums or charges payable by Lessee under this Lease when and as the same become
due and payable, and such failure shall continue for a period of ten (10) days
thereafter, such unpaid amounts shall bear interest at a rate per annum equal to
two (2%) percent in excess of the announced base rate of interest of American
National Bank and Trust Company of Chicago in effect on the due date of such
payment, from the date when the same is payable under the terms of this Lease
until the same shall be paid.

Article 5 - TAXES AND ASSESSMENTS

                    5.1          Lessee will pay when due, before any penalties
or interest accrue, all taxes, assessments and other charges of any kind levied
or assessed prior to or during the continuance of this Lease against the leased
property or any part thereof, including any and all taxes imposed by the United
States of America, any state or municipality or any political subdivision
thereof.



4

--------------------------------------------------------------------------------


Should the State of Michigan or any political subdivision thereof or any
governmental authority having any jurisdiction there over impose a tax and/or
assessment (other than an income or franchise tax) upon or against the rentals
payable hereunder by Lessee to Lessor, either by way of substitution for the
taxes and assessments levied or assessed against such land and such buildings,
or in addition thereto, such tax and/or assessments shall be deemed to
constitute a tax and/or assessment against such land and improvements for the
purpose of this Section.



                    5.2          Lessee will pay when due all of Lessee's
franchise and other corporate taxes, and within thirty (30) days after request
therefor by Lessor, Lessee shall furnish to Lessor official receipts or other
satisfactory proof of payment thereof.

                    5.3          Lessee shall have the right upon the prior
written approval of the First Mortgagee, at Lessee's own expense, to contest by
legal proceedings, or otherwise, the validity of any such tax, assessment or
other charge payable by it which it deems to have been unlawfully or excessively
levied, and for such purpose shall have the right to institute such contest or
proceedings in its own name, or in the name of Lessor, or in both names, as
Lessee shall deem necessary, provided however that Lessee must still either make
timely payment of such contested taxes and/or assessments and seek a refund
thereof, or Lessee, at its election may postpone or defer payment of the same if
Lessee, shall deposit with Lessor the amount so contested and unpaid, together
with all interest and penalties in connection therewith and all charges that may
or might be assessed but become a charge on the leased property or any part
thereof, or in lieu thereof, shall have furnished security reasonably
satisfactory to Lessor.

                    5.4          If by law any such taxes or assessments may at
the option of the taxpayer be paid in installments, Lessee may, provided no
event of default shall then exist, exercise the option to pay the same in
installments, and in such event shall pay such installments as may become due
during the term before any fine, penalty, further interest or cost may be added
thereto, so long as Lessee is not in default under this Lease, but if Lessee
does default under this Lease, then Lessor shall have the right to thereupon
demand that Lessee shall pay in full any or all outstanding taxes and/or
assessments. Notwithstanding the aforesaid, Lessee shall be required to pay such
taxes and/or assessments in full at least one (1) year before the expiration of
the term or in the event of earlier termination hereof Lessee shall pay such
taxes and/or assessments in full prior to such termination.

                    5.5          Any taxes or assessments (except those which
have been converted into installment payments by Lessee) relating to a fiscal
period of a taxing authority, a part of which is included in a period of time
after the expiration of the term, shall (whether or not such tax shall be
assessed, levied, confirmed, imposed upon or in respect of or become a lien upon
the property or shall become due and payable during the term) be pro-rated
between Lessor and Lessee as of the expiration of the term, based upon the
taxable year. This clause shall not apply in the event of an early termination
of this Lease due to default by Lessee.

                    5.6          The Lessee shall furnish to the Lessor official
receipts or other satisfactory proof of payment upon receipt thereof by Lessee.




5

--------------------------------------------------------------------------------


                    5.7          In the event of any of the following:

                              5.7.1.          The Lessee defaults under any of
the terms of this Lease and fails to cure such default within the period after
notice is herein provided; or

                              5.7.2          Lessee defaults under any of the
terms of this Lease and as a result thereof the Lessor gives written notice of
such defaults to the Lessee twice within any period of twelve (12) consecutive
months during the term of this Lease (notwithstanding that such defaults shall
have been cured within the period after notice as herein provided); or

                              5.7.3          Lessee fails to pay any taxes or
assessments levied against the leased property within thirty (30) days after the
due date for payment; or

                              5.7.4          In accordance with the provisions
of the First Mortgage, in the event that the First Mortgagee requests that the
Lessee make the following payments;

then Lessor shall have the right to thereupon demand that Lessee shall pay in
addition to each monthly payment of rent to be paid hereunder, a sum equivalent
to one-twelfth of the amount estimated by Lessor to be sufficient to enable
Lessor to pay at least thirty (30) days before they become due, all such taxes,
assessments and other charges. Such additional payments may be commingled with
the general funds of Lessor and no interest shall be payable in respect thereof.
Upon demand by Lessor, Lessee will deliver and pay over to Lessor such
additional sums as are necessary to make up any deficiency in the amount
necessary to enable Lessor to fully pay such taxes, assessments and other
charges.

Article 6 - RISK ALLOCATION AND INSURANCE

                    6.1          Allocation of Risks. The parties desire, to the
extent permitted by law, to allocate certain risks of personal injury, bodily
injury and property damage, and risks of loss of real or personal property by
reason of fire, explosion or other casualty, and to provide for the
responsibility for insuring those risks. It is the intent of the parties that,
to the extent any event is insured for or required herein to be insured for, any
loss, cost, damage or expense arising from such event, including, without
limitation, the expense of defense against claims or suits, be covered by
insurance, without regard to the fault of Lessee, its officers, employees or
agents ('Lessee Protected Parties'), and without regard to the fault of Lessor,
its respective partners, shareholders, members, agents, directors, officers and
employees ('Lessor Protected Parties'). As between Lessor Protected Parties and
Lessee Protected Parties, such risks are allocated as follows:

                                        (a)          Lessee shall bear the risk
of bodily injury, personal injury or death, or damage to the property, of third
persons, occasioned by events occurring on or about the leased premises,
regardless of the party at fault. Said risks shall be insured as provided in
Section 6.2(a); and




6

--------------------------------------------------------------------------------


                                        (b)          Lessee shall bear the risk
of damage to the improvements on the leased premises and to Lessee's contents,
trade fixtures, machinery, equipment, furniture and furnishings in the leased
premises arising out of loss by the events required to be insured against
pursuant to Sections 6.2(b), (d) and (e).

Notwithstanding the foregoing, provided Lessee does not default in its
obligation to carry insurance under Section 6.2(a), if and to the extent that
any loss occasioned by any event of the type described in Section 6.1(a) exceeds
the coverage or the amount of insurance required to be carried under said
Section or such greater coverage or amount of insurance as is actually carried,
or results from an event not required to be insured against or not actually
insured against, the party at fault shall pay the amount not actually covered.

                    6.2          Lessee's Insurance. Lessee shall procure and
maintain policies of insurance, at its own cost and expense, insuring:

                                        (a)          The Lessor Protected
Parties (as "named insureds"), and the First Mortgagee, and Lessee Protected
Parties, from all claims, demands or actions made by or on behalf of any person
or persons, firm or corporation and arising from, related to or connected with
the leased premises, for bodily injury to or personal injury to or death of any
person, or more than one (1) person, or for damage to property in an amount of
not less than $2,000,000.00 combined single limit per occurrence/aggregate. Said
insurance shall be written on an "occurrence" basis and not on a "claims made"
basis. If at any time during the term of this Lease, Lessee owns or rents more
than one location, the policy shall provide that the aggregate limit in the
policy shall apply separately to each location owned or rented by Lessee. Lessor
shall have the right, exercisable by giving written notice thereof to Lessee, to
require Lessee to increase such limit if, in Lessor's reasonable judgment, the
amount thereof is insufficient to protect the Lessor Protected Parties and
Lessee Protected Parties from judgments which might result from such claims,
demands or actions;

                                        (b)          The Improvements at any
time situated upon the leased premises ("Improvements") against loss or damage
by fire, lightning, wind, storm, hail storm, aircraft, vehicles, smoke,
explosion, sewer back-up, riot or civil commotion as provided by the Standard
Fire and Extended Coverage Policy and all other risks of direct physical loss as
insured against under Special Form ('all risk" coverage). Such coverage shall be
provided under the blanket policy maintained by Lessee. The insurance coverage
shall be for not less than 100% of the full replacement cost of such
Improvements and will include building ordinance coverage to include demolition
and increased loss of construction, which building ordinance coverage
endorsement shall be in an amount as Lessor shall reasonably require, all
subject only to such deductibles as Lessor shall reasonably approve in writing.
If, in Lessor's reasonable judgment, the amount thereof is insufficient to
protect the Improvements, by an agreed amount endorsement covering the
Improvements, the full replacement cost of the Improvements shall be designated
annually by Lessor, in the good faith exercise of Lessor's judgment. In the
event that Lessee does not agree with Lessor's designation, Lessee shall have
the right to submit the matter to an insurance appraiser reasonably selected by
Lessor and paid for by Lessee. The insurance appraiser shall submit a written
report of his appraisal and if said report discloses that the



7

--------------------------------------------------------------------------------


Improvements are not insured as therein required, Lessee shall promptly obtain
the insurance required. Lessor shall be named as an additional insured and
Lessee shall direct its insurer to pay all proceeds for loss or damage to the
Improvements only to Lessor. Said insurance shall contain a policy provision
waiving the insurer's right of subrogation against any Lessor Protected Party or
any Lessee Protected party, provided that such waiver of the right of
subrogation shall not be operative in any case where the effect thereof is to
invalidate such insurance coverage or increase the cost thereof (except that
either party shall have the right, within thirty (30) days following written
notice, to pay such increased cost, thereby keeping such waiver in full force
and effect);



                                        (c)          Lessor's business income,
protecting Lessor from loss of rents and other charges during the period while
the leased premises are unleaseable due to fire or other casualty (for a twelve
(12) month period);

                                        (d)          Intentionally Omitted;

                                        (e)          All contents and Lessee's
trade fixtures, machinery, equipment, furniture and furnishings in the leased
premises to the extent of at least ninety percent (90%) of their replacement
cost under Standard Fire and Extended Coverage Policy and all other risks of
direct physical loss as insured against under Special Form ("all risk"
coverage). Said insurance shall contain an endorsement waiving the insurer's
right of subrogation against any Lessor Protected Party, provided that such
waiver of the right of subrogation shall not be operative in any case where the
effect thereof is to invalidate such insurance coverage or increase the cost
thereof (except that Lessor shall have the right, within thirty (30) days
following written notice, to pay such increased cost, thereby keeping such
waiver in full force and effect);

                                        (f)          Lessee Protected Parties
from all worker's compensation claims;

                                        (g)          Intentionally Omitted; and

                                        (h)          Insurance against loss or
damage to the Improvements from external explosion of boilers, air conditioning
equipment and miscellaneous electrical apparatus, if any, in the leased
premises. Lessor shall be named as an additional insured and Lessee shall direct
its insurer to pay all proceeds for loss or damage to the Improvements only to
Lessor. Said insurance shall contain an endorsement waiving the insurer's right
of subrogation against any Lessor Protected Party or any Lessee Protected Party,
provided that such waiver or right of subrogation shall not be operative in any
case where the effect thereof is to invalidate such insurance coverage or
increase the cost thereof (except that either party shall have the right, within
thirty (30) days following written notice, to pay such increased costs, thereby
keeping such waiver in full force and effect.

                    6.3          Form of Insurance. All of the aforesaid
insurance shall be in responsible companies. The insurer and the form, substance
and amount (where not stated above) shall be satisfactory from time to time to
Lessor and the First Mortgagee, and shall unconditionally provide that it is not
subject to cancellation or non-renewal except after at least thirty (30) days



8

--------------------------------------------------------------------------------


prior written notice to Lessor and the First Mortgagee (except that such period
shall be reduced to ten (10) days in the event of cancellation for nonpayment of
premiums). The insurance specified in Section 6.2(b) shall contain a mortgage
clause satisfactory to the First Mortgagee and the insurance specified in
Sections 6.2(c), (d) and (h) shall also insure the First Mortgagee as required
by the First Mortgagee. Originals of Lessee's insurance policies (or
certificates thereof satisfactory to Lessor), together with satisfactory
evidence of payment of the premiums thereon, shall be deposited with Lessor not
less than thirty (30) days prior to the end of the term of such coverage.



                    6.4          Fire Protection. Lessee shall conform with all
applicable fire codes of any governmental authority, and with the rules and
regulations of Lessor's fire underwriters and their fire protection engineers,
including, without limitation, the installation of adequate fire extinguishers.
In the event that the leased premises are served by a sprinkler system, Lessee
will, at all times during the entire Lease term, cause the same to be served by
a sprinkler monitoring system connected to the local Fire department or to a
qualified monitoring service approved by Lessor; provided, however, that Lessee
may self monitor such systems if it certifies to Lessor that its systems meet
NFPA 72 Standard for Proprietary Protective Signaling System.

Article 7 - COMPLIANCE WITH LAWS

                    7.1          Lessee will, in its use and occupancy of the
leased premises, at its sole cost and expense, comply with, and shall cause all
subtenants and other occupants of the leased property to comply with, all
Federal, State, county, municipal and other governmental statutes, laws, rules,
orders, regulations and ordinances affecting the leased premises or any part
thereof or the use thereof. This shall include without limitation obtaining and
paying for any and all permits in connection with the use and occupation of the
property and shall also pertain to any required structural changes, subject
however to Article 10, "Alterations and Additions".

                    7.2          After first having obtained the Lessors' prior
written approval, which shall not be unreasonably withheld, and also first
having obtained the First Mortgagee's prior written approval, and also having
first provided the Lessor with whatever security Lessor may deem necessary under
the circumstances, Lessee may thereafter have the right, at its own expense, to
contest or review by legal proceedings, or otherwise, any such statutes, laws,
rules, orders, regulations, or ordinances, in its own name, or in the name of
Lessor or in both names as Lessee shall deem necessary. During the period of any
such contest or review, Lessee shall not be deemed in default under this lease
for noncompliance with any such statutes, laws, rules, orders, regulations or
ordinances.

Article 8 - MECHANIC'S LIENS

                    8.1          Lessee will not create or permit to be created,
or to remain, and will promptly discharge, at its sole cost and expense, any
lien, encumbrance or charge upon the leased property or any part thereof, or
upon Lessee's leasehold interest therein, except such as are created by the
Lessor or the First Mortgagee. Provided however that, after first having
obtained First Mortgagee's prior written approval, Lessee shall have the right,
at its own expense, to



9

--------------------------------------------------------------------------------


contest by legal proceedings or otherwise, any such lien, encumbrance or charge
upon the leased premises, or the underlying claim giving rise to any such lien,
encumbrance or charge, in its own name, or in the name of Lessor or in both
names, as Lessee shall deem necessary. During the period of any such contest or
proceedings, Lessee shall not be deemed in default under this Lease solely
because of the existence of any such lien, encumbrance or charge upon the leased
premises. Nothing in this lease contained shall be construed as constituting the
consent or request of Lessor, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or construction, alteration, addition, repair or demolition of or to the
leased premises or any part thereof. Notice is hereby given that Lessor will not
be liable for any labor, services or materials furnished or to be furnished to
Lessee, or to anyone holding the leased premises or any part thereof through or
under Lessee, and that no mechanic's or other liens for any such labor or
materials shall attach to or affect the interest of Lessor or the First
Mortgagee in and to the leased premises. Lessor shall have the right to require
Lessee to remove any mechanic's lien, on twenty (20) days notice, by providing a
bond at Lessee's expense.



Article 9 - REPAIRS AND MAINTENANCE

                    9.1          Lessee shall keep the leased property,
including pipes, heating systems, plumbing systems, sprinkler systems, window
glass, fixtures and all other appliances and appurtenances, all equipment and
other property located thereon, and all alleyways, passageways, sidewalks, curbs
and vaults adjoining the leased property in good and clean order and condition,
ordinary wear and tear excepted, shall not make or suffer any waste or damage
thereto, and shall make all necessary repairs, replacements and renewals
thereof, interior and exterior, structural and non-structural, ordinary and
extraordinary and foreseen and unforseen. The Lessee shall also maintain all
portions of the leased property and adjoining areas, in a clean and orderly
condition, free of dirt, rubbish, snow, ice and unlawful obstructions. The
necessity for and adequacy of the maintenance, repairs and replacements to the
property made or required to be made pursuant to this Section shall be measured
by the standards which are appropriate for first-class buildings of similar
construction containing similar facilities and which are necessary to maintain
the property at all times as a first-class project in a good state of repair.

Article 10 - ALTERATIONS AND ADDITIONS

                    10.1          Lessee, may, at any time, at its sole cost and
expense, make all alterations and additions to existing structures and may make
other improvements to the leased property, provided that Lessee is not in
default under any of the terms or provisions of this Lease, subject to the
further provisions of this Article and to all other applicable provisions of
this Lease.

                    10.2          No alteration or addition shall be made
without Lessor's prior written consent (which consent shall not be unreasonably
withheld) if:

                              10.2.1          The proposed alteration or
addition would change the type or character of the Improvements; or




10

--------------------------------------------------------------------------------


                              10.2.2          The proposed alteration or
addition would reduce the size of the Improvements or diminish the area thereof;
or

                              10.2.3          If, in any single instance, the
estimated cost of any proposed alteration or addition is $50,000.00 or more.

                    10.3          In the event the Lessee should at any time
intend to make an addition to the Improvements and if the Lessee intends to
obtain a loan to finance the same, then the Lessee shall deliver to the Lessor a
written notice to that effect including: (i) plans and specifications; (ii) an
itemization of all costs involving such construction; (iii) a copy of the
construction contract, if any; and (iv) a copy of any bona fide loan commitment
which Lessee has received, and/or a copy of any offer of proposed financing
which Lessee has received, if any. The Lessor shall have the right and option
for a period of sixty (60) days after receipt of such notice and data to elect
to finance such construction upon the same terms as were stated in such prior
loan commitment, if any, or in such offer of proposed financing (iv above) by
written notice by Lessor to Lessee, or upon any other mutually agreeable terms.
If Lessor does not elect to exercise such option and if such proposed loan is
effected within ninety (90) days after the termination of such option in the
manner and upon the terms set forth in said prior loan commitment, or said prior
offer or proposed financing, as the case may be, then the said loan may be
consummated, provided however the terms of this Section shall have equal
application to any new such lender. If the Lessor does not elect to exercise
such option and if the proposed loan is not effected within ninety (90) days
after the termination of such option, then such construction may not be financed
by a party other than Lessor without again giving the notice to Lessor and the
Lessor again shall have the option to loan as herein provided.

                    10.4          Except for alterations and additions not
requiring Lessor's prior consent, each alteration or addition shall be made
under the supervision of an architect or engineer selected by Lessee and
approved by Lessor, which approval shall not be unreasonably withheld; and shall
be made in accordance with detailed plans and specifications prepared by such
architect or engineer. Copies of all such plans and specifications shall be
delivered by Lessee to Lessor, and shall be subject to Lessor's prior approval.

                    10.5          No alteration or addition shall be made except
in compliance by Lessee with each of the following provisions:

                              10.5.1          All alterations and additions
shall be made with reasonable diligence and dispatch (subject to unavoidable
delays) in a first-class manner and with first-class workmanship and materials
comparable to or better than those existing.

                              10.5.2          Before any changes or alterations
are begun, Lessee shall procure, at its expense, all necessary licenses,
permits, approvals and authorizations from all governmental authorities and
shall upon demand deliver photocopies thereof to Lessor. Upon Lessee's request,
Lessor shall join in the application for such license, permits, approvals and
authorizations whenever such action is necessary and Lessee covenants that
Lessor will not suffer, sustain or incur any cost, expense or liability by
reason thereof.




11

--------------------------------------------------------------------------------


                              10.5.3          Promptly after the completion of
any change or alteration, Lessee shall procure at Lessee's expense all such
approvals by governmental authorities, if any, of the completed change or
alteration as may be required by any applicable law or ordinance or any
applicable rule or regulation of governmental authorities and all such insurance
organizations' approvals, if any, as may be required or customary in connection
therewith, and on written demand shall promptly deliver photocopies thereof to
Lessor.

                              10.5.4          No alteration or addition shall
create any encroachment upon any street or upon any adjacent premises.

                              10.5.5          Unless performed entirely within
the enclosure walls of any building then existing on the premises, Lessee shall
on written demand promptly deliver to Lessor a copy of a final survey of the
premises showing the completed alteration or addition.

                              10.5.6          No alteration or addition shall be
made which would render title to the leased premises or any part thereof
unmarketable or objectionable to Lessor.

                              10.5.7          No alteration or addition shall be
made which would tie-in or connect any building or structure on the premises
with any other building or structure located outside of the boundary lines of
the premises without the written consent of Lessor, which consent shall not be
unreasonably withheld.

                              10.5.8          At all times when any alteration
or addition is in progress there shall be maintained, at the Lessee's expense,
workmen's compensation insurance in accordance with the law covering all persons
employed in connection with the alteration or addition and general liability
insurance for the mutual benefit of and insuring the Lessee, Lessor and First
Mortgagee, expressly covering the additional hazards due to the addition or
alteration, and the Lessee shall provide the Lessor with a copy of such
insurance policies upon demand.

                    10.6          The Lessor shall in no event be required to
maintain or make any alteration, rebuilding, replacement, change, addition,
improvement or repair upon the leased property during the term.

                    10.7          All buildings, alterations, rebuildings,
replacements, changes, additions, improvements, equipment and appurtenances on
or in the leased property which were placed thereon after December 31, 1975 or
which may hereafter be placed thereon shall immediately become the sole and
absolute property of the Lessor and shall be deemed to be part of the leased
property except that all moveable equipment and trade fixtures installed by the
Lessee or others holding under or through the Lessee, shall be and remain the
property of the Lessee or such other parties. The Lessor may designate by
written notice to Lessee those alterations and additions which shall be removed
by Lessee at the expiration or termination of the Lease and Lessee shall
promptly remove the same and repair any damage to the leased premises caused by
such removal, except as to such alterations and/or additions to which the Lessor
(or the Original Lessor) has previously given the Lessee its written consent
that the same need not be removed by Lessee at the expiration or termination of
this Lease.




12

--------------------------------------------------------------------------------


Article 11 - INDEMNITY

                    11.1          Indemnity. Lessee will protect, indemnify and
save harmless Lessor (for the purpose of this Article 11 only, the term "Lessor"
shall also include the First Mortgagee and the agents of the First Mortgagee and
any purchaser of the leased property) Protected Parties (as defined in Section
6.1) from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including without limitation, reasonable
attorneys' fees and expenses) imposed upon or incurred by or asserted against
the Lessor Protected Parties or any of them of which Lessee is given written
notice by reason of (i) any failure on the part of Lessee to perform or comply
with any of the terms of this Lease; or (ii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
leased premises or any part thereof. In case any action, suit or proceeding is
brought against the Lessor Protected Parties, of which Lessee is given written
notice by reason of any occurrence described in this Section 11.1, Lessee will,
at Lessee's expense, by counsel approved by Lessor, resist and defend such
action, suit or proceeding, or cause the same to be resisted and defended. The
obligations of Lessee under this Section 11.1 shall survive the expiration or
earlier termination of this Lease. Lessee warrants, covenants and represents to
Lessor that Lessee will perform, in a timely and proper manner, all of Lessee's
obligations under the agreement between Buckeye Pipeline Company and Lessee
recorded in Liber 16467, page 203 and under the agreement between Chesapeake and
Ohio Railway Company and Lessee dated September 5, 1967, involving side tracks.

Article 12 - UTILITIES

                    12.1          Charges for utilities, including without
limitation gas, electricity, light, heat, power, water, sewage and telephone or
other communication services, shall be paid by Lessee as they are incurred. The
Lessee shall furnish to the Lessor receipts or other satisfactory proof of
payment of such premiums within a reasonable time after demand by the Lessor.

                    12.2          Lessee shall have the right to use the utility
facilities which are presently existing on the leased premises, however, Lessor
shall not be required to furnish any service to the leased premises, including,
but not limited to, heat, water and power. The Lessor shall not be liable for
any failure of water supply or electric current or any service by any utility,
for injury to persons (including death) or damage to property resulting from
steam, gas, electricity, water, rain or snow which may flow or leak from any
part of the leased property or from any pipes, appliances or plumbing works from
the street or subsurface or from any other place, or for interference with light
or other easements, however caused, except if due to the affirmative negligence
of the Lessor.

                    12.3          If the existing facilities are required to be
modified or replaced for any reason by any utility company or authorized agency,
governmental or otherwise, then Lessee shall comply with the same at its own
cost and shall save Lessor harmless therefrom, all subject to Article 10,
"Alterations and additions".




13

--------------------------------------------------------------------------------


Article 13 - RESTORATION

                    13.1          In case of any damage to or destruction of the
leased property or any part thereof, Lessee shall give immediate notice thereof
to Lessor and First Mortgagee, and Lessee shall, at Lessee's expense, repair,
restore, or rebuild the leased premises or the part thereof so damaged, as
nearly as possible to the value, condition and character the same was in
immediately prior to such damage or destruction, with such changes or
alterations as may be made at Lessee's election pursuant to and subject to the
conditions of Article 10, Alterations and Additions, (such repair, restoration,
rebuilding, changes and alterations, together with any temporary repairs and
property protecting pending completion of the work being herein called
"restoration") all in accordance with plans and specifications therefor first
approved by Lessor, unless Lessor shall have waived its right of approval in
writing.

                    13.2          If, by reason of any damage or destruction
mentioned in Sec. 13.1, any sums are to be paid under any insurance policy
mentioned in Article 6 hereof, after receiving First Mortgagee's prior written
approval, such sum shall be paid as follows:

                              13.2.1          Such sums, other than rent
insurance proceeds paid pursuant to Section 6.2(c), shall be paid as provided in
Sec. 13.3 except that if the aggregate insurance proceeds received by reason of
any single instance of damage or destruction shall be less than $50,000 Dollars,
such insurance proceeds (all of Lessor's right, title and interest to which
proceeds are hereby assigned to Lessee) shall be paid over to Lessee, and Lessee
shall hold the same as a trust fund to be used first for the payment of the
entire cost of restoration before using the same for any other purpose; provided
however, that if any event of default by Lessee shall exist hereunder at the
time such proceeds are so to be paid over to Lessee, such proceeds shall be held
and applied as provided for in Sec. 13.3.

                              13.2.2          Rent insurance proceeds paid
pursuant to Section 6.2(c), if payable, shall be applied to the payment of, when
and as due and payable, the installments of rent and other payments due under
this Lease until restoration has been completed. The balance, if any, of such
proceeds shall be paid to Lessee or as Lessee may direct. Furthermore, if Lessee
shall have escrowed funds with Lessor to be used for the payment of future taxes
(under Sec. 5.6 hereof) and/or to be used for the payment of future insurance
premiums (under Sec. 6.5 hereof) such insurance proceeds pertaining to taxes
and/or insurance shall belong to the Lessee to the extent of such prepaid
escrowed funds.

                    13.3          If the aggregate insurance proceeds (other
than rent insurance proceeds paid pursuant to Section 6.2(c)) received by reason
of any single instance of damage or destruction shall be $50,000 Dollars or
more, such insurance proceeds shall be paid over to the Lessor or the First
Mortgagee as a Depositary, which shall hold the same as a trust fund to be used
for the payment of the cost of restoration as hereinafter provided. Upon receipt
by the Depositary of:

                              13.3.1          A certificate of Lessee dated not
more than thirty (30) days prior to the date of such receipt (i) requesting the
payment of a specified amount of such money; (ii)



14

--------------------------------------------------------------------------------


describing in reasonable detail the work and materials applied to the
restoration since the date of the last certificate of Lessee; (iii) stating that
such specified amount does not exceed the cost of such work and material; (iv)
stating that such work and materials have not previously been made the basis of
any request for any withdrawal of money;



                              13.3.2          A certificate of an independent
engineer or independent architect designated by Lessee, who shall be approved by
Lessor (which approval shall not be unreasonably withheld) stating (i) that the
work and materials described in the accompanying certificate of Lessee were
satisfactorily performed and furnished and were necessary, appropriate and
desirable to the restoration in accordance with the plans and specifications
therefor approved by Lessor, unless Lessor shall have waived its right of
approval in writing; (ii) that the amount specified in such certificate of
Lessee is not in excess of the cost of such work and materials; (iii) the
additional amount, if any, required to complete the restoration;

                              13.3.3          Evidence satisfactory to the First
Mortgagee, and Lessor, that the cost of such work and materials have been paid
in full or will be paid in full out of such advance; and

                              13.3.4          Either (i) a written opinion of
counsel satisfactory to Lessor, or (ii) the certification of a title company
satisfactory to Lessor, in either case that as of a date not more than two (2)
days prior to the date of payment described below there exists no filed or
recorded lien, encumbrance or change prior to or on a parity with the estate,
rights and interest of Lessor (except for the First Mortgage and permitted
exceptions); that the leased premises are not subject to any filed or recorded
mechanic's, laborer's, materialmen's or other similar lien, encumbrance or
charge, and that the fixtures and equipment are not subject to any title
retention agreement, security agreement, lien or other encumbrance except those
permitted herein; and

                              13.3.5          First Mortgagee's prior written
consent to make the following payments in the manner and sums as provided for
herein;

Then the Depositary shall pay to the Lessee the amount of such insurance monies
specified in such certificate of Lessee, provided that the balance of funds then
held by the Depositary will be sufficient for the completion of the restoration
as determined by the certificate required by Subsection 13.3.2. Any balance of
insurance proceeds after the completion of restoration, as evidenced by a
certificate of such independent engineer or independent architect shall be paid
to Lessee.

                    13.4          Except in the event of a default by Lessee
hereunder, upon the completion of the term of this Lease as specified by Sec.
2.1, or sooner termination of this Lease by condemnation, and so long as Lessee
is not in default hereunder, after receiving First Mortgagee's prior written
approval, any insurance proceeds not theretofore applied to the cost of
restoration, but required therefor, shall be paid to Lessor, and any excess
insurance proceeds shall be paid to Lessee; provided however, that if such
termination occurs pursuant to Article 14, "Condemnation", such insurance
proceeds shall be deemed to be part of the condemnation award and shall be
disposed of as provided in said Article.




15

--------------------------------------------------------------------------------


                    13.5          Notwithstanding the foregoing provisions of
this Article 13, if, within eighteen (18) months prior to the expiration of the
term, the Improvements shall be damaged or destroyed to any extent greater than
fifty (50%) percent of then full replacement cost thereof (as determined
pursuant to Section 6.2(b) hereof), either party shall have the option within
sixty (60) days from the date of said damage or destruction to terminate this
Lease by giving notice to the other party, which termination shall be effective
not less than thirty (30) days after the giving of such notice and thereupon
this Lease shall expire and terminate on the date specified in such notice, and
Lessee shall thereupon make payment of all net rent and other sums and charges
payable by Lessee hereunder as justly apportioned to the date of such
termination, except for any then unpaid installments of the assessments which
Lessee has elected to pay in installments pursuant to Subsection 5.3 hereof, all
of which installments shall forthwith be paid in full by Lessee to Lessor or the
taxing authority. In the event of such termination Lessee shall not be required
to repair the damage and all insurance monies payable as a result of such damage
or destruction shall belong and be paid to Lessor. Notwithstanding the
foregoing, Lessee shall not be entitled to exercise its aforesaid "option to
terminate" (and any purported exercise thereof shall be void) if at the time:

                              13.5.1          Lessee shall then be in default
hereunder; or

                              13.5.2          Any First Mortgage is in effect.
In the event all conditions precedent to Lessee's right to exercise its option
are satisfied, except the condition in this Subsection 13.5.2, Lessee may
exercise its option, provided the hazard insurance proceeds are sufficient to
pay off the First Mortgage in full.

                    13.6          Except as otherwise expressly provided in
Section 13.5 hereof, no destruction of or damage to the leased premises or any
part thereof, whether such damage or destruction be partial or total or
otherwise, shall entitle or permit Lessee to surrender or terminate this Lease
or shall relieve Lessee from its liability to pay in full the rent and other
sums and charges payable by Lessee hereunder or from any of its other
obligations under this Lease and Lessee waives any rights now or hereafter
conferred upon it by statute or otherwise to surrender this Lease or quit or
surrender the leased premises or any part thereof or to receive any suspension,
diminution, abatement or reduction of the rent or other sums and charges payable
by Lessee hereunder on account of any such destruction or damage except that to
the extent to which the Lessor shall have received and retained a sum as
proceeds of any rent insurance pursuant to Subsection 13.2.2 hereof, Lessee
shall be entitled to a credit therefor against its obligations under this Lease
to pay the rent and such other sums and charges.

Article 14 - CONDEMNATION

                    14.1          Taking of Whole. If the whole of the leased
premises shall be taken or condemned for a public or quasi public use or purpose
by a competent authority, or if such a portion of the leased premises shall be
so taken that as a result thereof the balance cannot be used for the same
purpose and with substantially the same utility to Lessee as immediately prior
to such taking (including a taking of any portion of the parking area such that
the remaining land will not reasonably permit a relocation and reconstruction of
the parking area which will permit



16

--------------------------------------------------------------------------------


the building located on the leased premises to be used as a warehouse), and
Lessee elects to terminate this Lease, which election shall be made by giving
written notice thereof to Lessor within thirty (30) days after Lessee receives
notice of such taking from Lessor or the condemning authority, then in such
event, this Lease shall terminate upon delivery of possession to the condemning
authority, and any award, compensation or damages hereinafter sometimes called
the "Award") shall be paid to and be the sole property of Lessor whether the
Award shall be made as compensation for diminution of the value of the leasehold
estate or the fee of the leased premises or otherwise and Lessee hereby assigns
to Lessor all of Lessee's right, title and interest in and to any and all of the
Award. Notwithstanding the foregoing, Lessee shall be entitled to participate in
such proceedings at Lessee's expense, and shall have the right to claim and
recover from the condemning authority, but not from Lessor, such compensation as
may be separately awarded or recoverable by Lessee in Lessee's own right on
account of any and all damage to Lessee's business by reason of the condemnation
and for or on account of any cost or loss to which Lessee might be put in
removing Lessee's merchandise, furniture, trade fixtures, equipment, and
personal property, but in no event shall Lessee be entitled to any claim or
payment based upon the value of any expired term of this Lease. Lessee shall
continue to pay rent until the Lease is terminated and any impositions under
Article 5 (Taxes and Assessments) and insurance premiums prepaid by Lessee or
any unpaid impositions or other charges which accrue prior to the termination,
shall be adjusted between the parties.



                    14.2          Partial Taking. If only a part of the leased
premises shall be so taken or condemned, but the Lease is not terminated
pursuant to Section 14.1 hereof, Lessee, at its sole cost and expense (subject
to Lessee's right to use the Award for such purpose as described below), shall
repair and restore the leased premises and all Improvements thereon. Should the
building which forms a part of the leased premises be reduced, then the annual
fixed rent to be paid by Lessee to Lessor in accordance with Article 4 of this
Lease shall be reduced by an amount equal to 10.875% percent of the "Net Award"
actually received by Lessor (after payment of reasonable expenses of collection,
including attorneys' fees, and deducting therefrom any other amounts paid by
Lessor to Lessee in accordance with this Article and further deducting any
amount the First Mortgagee requires to be paid against the mortgage
indebtedness), provided, however, that the annual fixed rent shall not be
reduced as herein provided unless the "Net Award" as herein defined exceeds the
sum of $25,000.00. Lessee shall promptly and diligently proceed to make a
complete architectural unit of the remainder of the improvements, complying with
the procedure set forth in Article 13 for such purpose, and provided Lessee is
not then in default hereunder, the amount of the Award relating to the
improvements shall be deposited with the Depositary (as defined in Article 13
hereof) which shall disburse the Award to apply on the cost of said repairing or
restoration in accordance with the procedure set forth in Section 13.3. If
Lessee does not make a complete architectural unit of the remainder of the
improvements within a reasonable period after such taking or condemnation, not
to exceed one hundred eighty (180) days, then, in addition to whatever other
remedies Lessor may have either under this Lease, at law or in equity, the money
received by and then remaining in the custody of the Depositary shall, at
Lessor's election be paid to and retained by Lessor, as liquidated damages
resulting from failure of Lessee to comply with the provisions of this Section.
Any portion of the Award as may not have to be expended for such repairing or
restoration shall be paid to Lessor."




17

--------------------------------------------------------------------------------


Article 15 ASSIGNMENT AND SUBLETTING

                    15.1          Consent Required

                                        (a)          Lessee shall not, without
Lessor's prior written consent, (i) assign or convey this Lease or any interest
under it; (ii) sublet the leased premises or any part thereof; (iii) amend a
sublease previously consented to by Lessor; or (iv) permit the use or occupancy
of the leased premises or any part thereof by anyone other than Lessee. If
Lessee proposes to assign the Lease or enter into any sublease of the leased
premises, Lessee shall deliver written notice thereof to Lessor, together with a
copy of the proposed assignment or sublease agreement at least thirty (30) days
prior to the effective date of the proposed assignment, or the commencement date
of the term of the proposed sublease. Any proposed assignment or sublease shall
be expressly subject to all of the terms, conditions and covenants of this
Lease. Any proposed assignment shall contain an express written assumption by
assignee of all of Lessee's obligations under this Lease. Any proposed sublease
shall (i) provide that the sublessee shall procure and maintain policies of
insurance as required of Lessee under the terms of Section 6.2 hereof, (ii)
provide for a copy to Lessor of notice of default by either party, and (iii)
otherwise be reasonably acceptable in form to Lessor.

                                        (b)          Lessor's consent to any
assignment or subletting shall not unreasonably be withheld. In making its
determination as to whether to consent to any proposed assignment or sublease,
Lessor may consider, among other things, the creditworthiness and business
reputation of the proposed assignee or sublessee, the intended manner of use of
the leased premises by the proposed assignee or sublessee, the estimated
vehicular traffic on or about the leased premises which would be generated by
the proposed assignee or sublessee or by its manner of use of the leased
premises, and any other factors which Lessor may reasonably deem relevant.
Lessee's remedy, in the event that Lessor shall unreasonably withhold its
consent to an assignment or subletting, shall be limited to injunctive relief or
declaratory judgment and in no event shall Lessor be liable for damages
resulting therefrom. Lessor agrees to promptly stipulate to the facts in any
such proceedings for injunctive relief or declaratory judgment. No consent by
Lessor to any assignment or subletting shall be deemed to be a consent to any
further assignment or subletting or to any sub-subletting.

                                        (c)          In the event that Lessee
proposes to assign the Lease or to enter into a sublease of all or substantially
all of the leased premises, Lessor shall have the right, so long as the First
Mortgagee shall consent in writing thereof, in lieu of consenting thereto, to
terminate this Lease, effective as of the effective date of the proposed
assignment or the commencement date of the proposed sublease, as the case may
be. Lessor may exercise said right by giving Lessee written notice thereof
within twenty (20) days after receipt by Lessor of Lessee's notice, given in
compliance with Article 20 hereof, of the proposed assignment or sublease. In
the event that Lessor exercises such right, Lessee shall surrender the leased
premises on the effective date of the termination and this Lease shall thereupon
terminate. Lessor may, in the event of such termination, enter into a lease with
any proposed assignee or sublessee for the leased premises.




18

--------------------------------------------------------------------------------


                                        (d)          In the event that Lessee
subleases only a portion of the leased premises, Lessee shall pay to Lessor
monthly, as additional rent hereunder, fifty percent (50%) of the amount
calculated by subtracting from the rent and other charges and consideration
payable from time to time by the sublessee to Lessee for said space, the amount
of rent payable by Lessee to Lessor under this Lease, allocated (based on the
relative rentable square foot area of the total leased premises and of that
portion of the leased premises so subleased by Lessee) to the subleased portion
of the leased premises.

                                        (e)          No permitted assignment
shall be effective and no permitted sublease shall commence unless and until any
default by Lessee hereunder shall have been cured. No permitted assignment or
subletting shall relieve Lessee from Lessee's obligations and agreements
hereunder and Lessee shall continue to be liable as a principal and not as a
guarantor or surety to the same extent as though no assignment or subletting had
been made.

                    15.2          Permitted Assignments. Notwithstanding
anything to the contrary contained in this Lease, Lessee may, without Lessor's
consent, grant a mortgage or security interest in this Lease, provided that such
mortgage or security interest shall apply only to Lessee's leasehold interest in
the leased premises. Notwithstanding anything to the contrary contained in this
Lease, Lessee may, without Lessor's consent, assign this Lease to any
corporation resulting from a merger or consolidation of the Lessee or to any
corporation or other entity that acquires all or substantially all of the assets
of Lessee upon the following conditions: (a) that the tangible net worth of such
assignee after such consolidation or merger shall be equal to or more than that
of Lessee immediately prior to such consolidation or merger; (b) that Lessee is
not at such time in default hereunder; and (c) that such assignee or successor
shall execute an instrument in writing fully assuming all of the obligations and
liabilities imposed upon Lessee hereunder and deliver the same to Lessor prior
to the effective date of such assignment. Lessor's right to terminate this Lease
as provided in Section 15.1(c) above shall not apply to any permitted assignment
under this Section 15.2.

                    15.3          Other Transfer of Lease. Lessee shall not
allow or permit any transfer of this Lease, or any interest hereunder, by
operation of law, or mortgage, pledge, encumber or permit a lien on this Lease
or any interest herein.

                    15.4          Lessor's Rights. The Lessor may assign,
mortgage, sell or otherwise transfer its right, title and interest in the leased
property without Lessee's consent.

                    15.5          Assignment of Rents. Should Lessee sublet all
or any portion of the leased premises, the interest of the Lessee in any such
subleases and all rents from any such sublessees and all other rents and profits
of and from the leased premises are hereby collaterally assigned to Lessor
effective upon default by Lessee hereunder and shall be payable under such
assignment to Lessor. Each sublease hereinafter executed by Lessee will include
provisions and forms satisfactory to Lessor, (a) in which the sublessee
acknowledges the superior rights of Lessor under the terms of this Lease and (b)
the sublessee, upon request of Lessor, shall agree that in the event of the
termination of the leasehold estate created by this Lease, its sublease shall



19

--------------------------------------------------------------------------------


continue in full force and effect and the sublessee shall upon request from
Lessor attorn to and acknowledge Lessor, its successors and assigns, as Lessor
under the sublease."



Article 16 - CURING OF LESSEE'S DEFAULT

                    16.1          If Lessee shall at any time fail to make any
payment or perform any act on its part to be made or performed hereunder, then
Lessor, after ten (10) days' notice to Lessee, except when other notice is
expressly provided for in this Lease (or upon such shorter or immediate notice
as may be reasonable in case of an emergency situation which physically
threatens the leased property), and without waiving or releasing Lessee from the
obligations of Lessee contained in this Lease, may (but shall be under no
obligation to) make such payment or perform such act, and may enter upon the
leased premises for any such purpose, and take all such action thereon as may be
necessary therefor.

                    16.2          All sums paid by Lessor and all costs and
expenses incurred by Lessor in connection with the performance of any such act,
together with interest thereon at a rate per annum equal to two (2%) percent in
excess of the announced base rate of interest of American National Bank and
Trust Company of Chicago in effect on the respective dates of Lessor's making of
such payment or incurring of such cost and expense until the same shall be paid,
together with any consequential damages Lessor may suffer by reason of the
failure of Lessee to make such payment or perform such act, and counsel fees
incurred by Lessor in connection therewith or in enforcing its rights hereunder,
shall be paid by Lessee to Lessor on demand as addition rent hereunder.

                    16.3          Lessee agrees to hold Lessor harmless from any
inconvenience or interference with Lessee's operation of its business as a
result of Lessor having to cure a default of Lessee hereunder.

Article 17 - REMEDIES

                    17.1          Defaults. Lessee agrees that any one or more
of the following events shall be considered Events of Default as said term is
used herein:

                              (a)          Lessee shall be adjudged an
involuntary bankrupt, or a decree or order approving, as properly filed, a
petition or answer filed against Lessee asking reorganization of Lessee under
the Federal bankruptcy laws as now or hereafter amended, or under the laws of
any state, shall be entered, and any such decree or judgment or order shall not
have been vacated or set aside within sixty (60) days from the date of the entry
or granting thereof; or

                              (b)          Lessee shall file or admit the
jurisdiction of the court and the material allegations contained in any petition
in bankruptcy or any petition pursuant or purporting to be pursuant to the
Federal bankruptcy laws as now or hereafter amended, or Lessee shall institute
any proceeding or shall give its consent to the institution of any proceedings
for any relief of Lessee under any bankruptcy or insolvency laws or any laws
relating to the relief of



20

--------------------------------------------------------------------------------


debtors, readjustment of indebtedness, reorganization, arrangements, composition
or extension; or



                              (c)          Lessee shall make any assignment for
the benefit of creditors or shall apply for or consent to the appointment of a
receiver for Lessee or any of the property of Lessee; or

                              (d)          The leased premises are levied upon
by any revenue officer or similar officer; or

                              (e)          A decree or order appointing a
receiver of the property of Lessee shall be made and such decree or order shall
not have been vacated or set aside within sixty (60) days from the date of entry
or granting thereof; or

                              (f)          Lessee shall abandon the leased
premises during the term hereof; or

                              (g)          Lessee shall default in any payment
of Rent or in any other payment required to be made by Lessee hereunder when due
as herein provided (all of which other payments shall be deemed 'additional
rent' payable hereunder), or shall default under Section 6.2 hereof, and any
such default shall continue for five (5) days after notice thereof in writing to
Lessee; or

                              (h)          Lessee shall fail to contest the
validity of any lien or claimed lien and give security to Lessor to assure
payment thereof, or, having commenced to contest the same and having given such
security, shall fail to prosecute such contest with diligence, or shall fail to
have the same released and satisfy any judgment rendered thereon, and such
default continues for ten (10) days after notice thereof in writing to Lessee;
or

                              (i)          Lessee shall default in keeping,
observing or performing any of the other covenants or agreements herein
contained to be kept, observed and performed by Lessee, and such default shall
continue for thirty (30) days after notice thereof in writing to Lessee or shall
exist at the expiration of the Lease term; or

                              (j)          Lessee shall default in keeping,
observing or performing any covenant or agreement herein contained to be kept,
observed and performed by Lessee, which default may result in an imminent risk
of damage to property (including without limitation the leased premises or the
Improvements thereon) or injury to or death of persons, and such default shall
not be cured immediately upon notice thereof to Lessee (which notice may be
oral); or

                              (k)          Intentionally Omitted; or

                              (l)          Lessee shall repeatedly be late in
the payment of rent or other charges required to be paid hereunder or shall
repeatedly default in the keeping, observing, or performing of any other
covenants or agreements herein contained to be kept, observed or



21

--------------------------------------------------------------------------------


performed by Lessee (provided notice of such payment or other defaults shall
have been given to Lessee, but whether or not Lessee shall have timely cured any
such payment or other defaults of which notice was given). For purposes of this
subsection, the term "repeatedly" shall mean that a late payment or default
occurs at least three (3) times during a twelve (12) month period.



                    17.2          Remedies. Upon the occurrence of any one or
more Events of Default, Lessor may at its election terminate this Lease or
terminate Lessee's right to possession only, without terminating the Lease. Upon
termination of the Lease, or upon any termination of Lessee's right to
possession without termination of the Lease, Lessee shall surrender possession
and vacate the leased property immediately, and deliver possession thereof to
Lessor, and hereby grants to Lessor the full and free right, without demand or
notice of any kind to Lessee (except as hereinabove expressly provided for), to
enter into and upon the leased property in such event with process of law and to
repossess the leased property as Lessor's former estate and to expel or remove
Lessee and any others who may be occupying or within the leased property without
being deemed in any manner guilty of trespass, eviction, or forcible entry or
detainer, without incurring any liability for any damage resulting therefrom and
without relinquishing Lessor's rights to rent or any other right given to Lessor
hereunder or by operation of law. Upon termination of the Lease, Lessor shall be
entitled to recover as damages all rent and other sums due and payable by Lessee
on the date of termination, plus (a) an amount equal to the value, on an annual
basis, of the excess (discounted to present value at eight percent (8%)
annually) of (i) the rent and other sums provided herein to be paid by Lessee
for the residue of the stated term hereof over (ii) the fair rental value of the
leased property for the residue of the stated term taking into account the time
and expenses necessary to obtain a replacement lessee or lessees, including
expenses hereinafter described relating to recovery of the leased property,
preparation for reletting and for reletting itself), and (b) the cost of
performing any other covenants to be performed by Lessee. If Lessor elects to
terminate Lessee's right to possession only without terminating the Lease,
Lessor may, at Lessor's option, enter on to the leased property, remove Lessee's
signs and other evidences of tenancy, and take and hold possession thereof as
hereinafter provided, without such entry and possession terminating the Lease or
releasing Lessee, in whole or in part, from Lessee's obligations to pay the rent
and other sums provided herein to be paid by Lessee for the full term or from
any other of its obligations under this Lease. Lessor may relet all or any part
of the leased property for such rent and upon such terms as shall be
satisfactory to Lessor (including the right to relet the leased property as a
part of a larger area the right to change the character or use made of the
leased property). For the purpose of such reletting, Lessor may decorate or make
any repairs, changes, alterations or additions in or to the leased property that
may be necessary or convenient. If Lessor does not relet the leased property,
Lessee shall pay to Lessor on demand damages equal to the amount of the rent,
and other sums provided herein to be paid by Lessee for the remainder of the
Lease term. If the leased property is relet and a sufficient sum shall not be
realized from such reletting after paying all of the expenses of such
decorations, repairs, changes, alterations, additions, the expenses of such
reletting and the collection of the rent accruing therefrom (including, but not
by way of limitation, attorneys' fees and brokers' commissions), to satisfy the
rent and other sums herein provided to be paid for the remainder of the Lease
term, Lessee shall pay to Lessor on demand any deficiency and Lessee agrees that
Lessor may file suit to recover any rent or other sums falling due under the
terms of this Section from time to time. Lessor shall use reasonable efforts



22

--------------------------------------------------------------------------------


to mitigate defaults; Lessor shall not be deemed to have failed to use such
reasonable efforts by reason of the fact that Lessor has sought to relet the
leased property at a rental rate higher than that payable by Lessee under this
Lease (but not in excess of the then current market rental rate).



                    17.3          Lessee's Opportunity to Cure. If Lessee
defaults under Section 19.1(i), and such default cannot with due diligence be
cured within a period of thirty (30) days, and if notice thereof in writing
shall have been given to Lessee, and if Lessee, prior to the expiration of
thirty (30) days from and after the giving of such notice, commences to
eliminate the cause of such default and proceeds diligently and with reasonable
dispatch to take all steps and do all work required to cure such default and
does so cure such default, then an Event of Default shall not be deemed to have
occurred; provided, however, that Lessee's right to cure hereunder shall not
extend beyond the expiration of the Lease term, and provided further that the
curing of any default in such manner shall not be construed to limit or restrict
Lessor's remedies for any other default which becomes an Event of Default.

                    17.4          Intentionally Omitted.

                    17.5          Remedies Cumulative. No remedy herein or
otherwise conferred upon or reserved to Lessor shall be considered to exclude or
suspend any other remedy but the same shall be cumulative and shall be in
addition to every other remedy given hereunder, or now or hereafter existing at
law or in equity or by statute, and every power and remedy given by this Lease
to Lessor may be exercised from time to time and so often as occasion may arise
or as may be deemed expedient.

                    17.6          No Waiver. No delay or omission of Lessor to
exercise any right or power arising from any default shall impair any such right
or power or be construed to be a waiver of any such default or any acquiescence
therein. No waiver of any breach of any of the covenants of this Lease shall be
construed, taken or held to be a waiver of any other breach, or as a waiver,
acquiescence in or consent to any further or succeeding breach of the same
covenant. The acceptance by Lessor of any payment of Rent after the termination
by Lessor of this Lease or of Lessee's right to possession hereunder shall not,
in the absence of agreement in writing to the contrary by Lessor, be deemed to
restore this Lease or Lessee's right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Lessee to Lessor.

Article 18 - SUBORDINATION OR SUPERIORITY

                    18.1          Subordination or Superiority. If any First
Mortgagee shall agree that, if it becomes the owner of the leased premises by
foreclosure or deed in lieu of foreclosure, it will recognize the rights and
interest of Lessee under the Lease and not disturb Lessee's use and occupancy of
the leased premises if and so long as no Event of Default of Lessee has occurred
(which agreement may, at such mortgagee's option, require attornment by Lessee),
then all or a portion of the rights and interests of Lessee under this Lease
shall be subject and subordinate to the First Mortgage and to any and all
advances to be made thereunder, and to the interest thereon, and all renewals,
replacements and extensions thereof. Any First Mortgagee may elect that,



23

--------------------------------------------------------------------------------


instead of making this Lease subject and subordinate to its first mortgage or
first trust deed, the rights and interest of Lessee under this Lease shall have
priority over the lien of the First Mortgage. Lessee agrees that it will, within
ten (10) days after demand in writing, execute and deliver whatever instruments
may be reasonably required, either to make this Lease subject and subordinate to
the First Mortgage, or to give the Lease priority over the lien of the First
Mortgage, whichever alternative may be elected by the First Mortgagee. Should
Lessor request that Lessee execute any document in accordance with this Section
18.1 more than one time during a twelve (12) month period, Lessor shall pay the
reasonable costs and expenses of Lessee resulting therefrom.



Article 19 - QUIET ENJOYMENT & RIGHT OF ENTRY

                    19.1          Lessee, upon performing the covenants herein
on Lessee's part to be performed, shall and may peaceably and quietly have, hold
and enjoy the leased premises during the term hereof free of any claim or other
action by Lessor or First Mortgagee or anyone claiming by, through, or under
Lessor or First Mortgagee. Lessor warrants that Lessor has the full right to
lease the leased premises for the term and in the manner herein provided.

                    19.2          Upon twenty-four (24) hour prior written
notice to Lessee (or upon such shorter or immediate notice as may be reasonable
in case of an emergency situation which physically threatens the leased
property), Lessor or its agents shall have the right to enter the leased
premises at all reasonable times to examine the same and to show them to
prospective purchasers.

Article 20 - NOTICES

                    20.1          All notices and communications by either party
to the other shall be in writing. All notices shall be sent by United States
registered or certified mail, postage prepaid, addressed to Lessee at the
address of the leased premises or at such other place as Lessee may from
time-to-time designate in a written notice to Lessor; and addressed to Lessor at
c/o Cohen Financial, 2 North LaSalle Street, Suite 800, Chicago, Illinois 60602
Attention: Legal Department, or at such other place that may from time-to-time
be designated in a written notice to Lessee. In addition, Lessee shall be
required to furnish the First Mortgagee with a copy of any notice to Lessor
which specifies a default by Lessor of any of its obligations hereunder, which
notice shall be addressed to First Mortgagee at Bank One, 200 S. Wacker Dr., 6th
Floor, Mail Code IL-1-0950, Chicago, IL 60606, or at such other place as may
from time-to-time be designated in a written notice to Lessee. Notice shall be
deemed to be given when deposited in United States mail, with postage fully
prepaid.

Article 21 - ESTOPPEL CERTIFICATES

                    21.1          Each party agrees that from time-to-time upon
not less than ten (10) days' prior notice from the other to execute, acknowledge
and deliver without charge to the other party or to any person designated by the
other party a statement (but not more than one in any thirty (30) day period) in
writing certifying that this Lease is unmodified and in full force and effect
(or if there have been modifications identifying the same by the date thereof
and specifying the



24

--------------------------------------------------------------------------------


nature thereof), that to the knowledge of such party no uncured event of default
exists hereunder (or if any such uncured event of default does exist, specifying
the same), the dates to which the rent and other sums and charges payable
hereunder have been paid, and with respect to Lessee that Lessee to its
knowledge has no claims against Lessor hereunder (or if Lessee has any such
claims, specifying the same). Should Lessor request that Lessee execute any
document in accordance with this Section 21.1 more than one time during a twelve
(12) month period, Lessor shall pay the reasonable costs and expenses of Lessee
resulting therefrom.



Article 22 - SURRENDER OF THE PROPERTY

                    22.1          Upon the termination of this Lease, Lessee
shall quit and surrender the leased premises, broom-clean, to Lessor without
delay and in good order, condition and repair, ordinary wear and tear excepted,
free and clear of all lettings and occupancies, and free and clear of all liens
and encumbrances, except that part of the premises which have been taken through
eminent domain, if any, after the delivery hereof, without any payment therefor
by Lessor. Upon such termination, title to (1) all the "leased property" as
defined in Sec. 1.1 hereof, and (2) title to all buildings, alterations,
rebuildings, replacements, changes, additions, improvements, fixtures, equipment
and appurtenances which have been erected, installed or fixed on or in the
leased property during the term of this Lease (not including moveable equipment
and trade fixtures owned by Lessee), shall automatically vest in Lessor without
the execution of any further instrument and this instrument shall be a
conveyance of Lessee's interest in said properties as of such date of
termination. Lessee shall, however, on demand execute, acknowledge and deliver
to Lessor any further assurances of title to said improvements and properties as
Lessor may request, and Lessee hereby irrevocably constitutes and appoints
Lessor as Lessee's attorney-in-fact, coupled with an interest, to execute,
acknowledge and deliver any such instrument in the name and on behalf of Lessee
in the event Lessee shall for any reason fail to execute, acknowledge and
deliver the same promptly after demand is made therefore by Lessor. Any personal
property owned by Lessee or other occupant of the property which shall remain on
the property after the termination of this Lease, and the removal of Lessee or
other occupant from the property, may at the option of Lessor, be deemed to have
been abandoned and may be disposed of without accountability, as Lessor may see
fit, without prejudice to the rights of any such other occupant as against the
Lessee.

          Lessor shall have the right to require Lessee to remove any
alterations or additions constructed under Article 10 hereof that were
constructed after 1978, subject to the terms of Section 10.7 above. Said rights
shall be exercised by Lessor giving written notice to Lessee on or before ninety
(90) days' after such termination. If Lessor requires removal of any such
alterations or additions, and Lessee does not make such removal in accordance
with this section at the time of such termination, or within ten (10) days after
such request, whichever is later, Lessor may remove the same (and repair any
damage occasioned thereby), and dispose thereof or, at its election, deliver the
same to any other place of business of Lessee or warehouse the same. Lessee
shall pay the costs of such removal, repair, delivery and warehousing to Lessor
on demand. Upon termination of this Lease, whether by forfeiture, lapse of time
or otherwise, or upon termination of Lessee's right to possession of the leased
premises, Lessee shall remove articles of personal property incident to its
business; "Trade Fixtures"; provided, however, that



25

--------------------------------------------------------------------------------


Lessee shall repair any injury or damage to the leased premises which may result
from such removal. If Lessee does not remove Lessee's Trade Fixtures from the
leased premises prior to the expiration or earlier termination of the lease
term, Landlord may, at its option, remove the same (and repair any damage
occasioned thereby) and dispose thereof or deliver the same to any other place
of business of Lessee or warehouse the same and Lessee shall pay the cost of
such removal, repair, delivery and warehousing to Lessor on demand or Lessor may
treat such Trade Fixtures as having been conveyed to Lessor with this Lease
being a bill of sale, without further payment or credit by Lessor to Lessee.



                    22.2          Holding Over. Lessee shall have no right to
occupy the leased premises or any portion thereof after the expiration of the
Lease or after termination of the Lease or of Lessee's right to possession
pursuant to Section 17.2 hereof. In the event Lessee or any party claiming by,
through or under Lessee holds over, Lessor may exercise any and all remedies
available to it at law or in equity to recover possession of the leased
premises, and for damages. For each and every month or partial month that Lessee
or any party claiming by, through or under Lessee remains in occupancy of all or
any portion of the leased premises after the expiration of the Lease or after
termination of the Lease or Lessee's right to possession, Lessee shall pay, as
minimum damages and not as a penalty, monthly rental at a rate equal to 150% the
rate of rent payable by Lessee hereunder immediately prior to the expiration or
other termination of the Lease or of Lessee's right to possession. The
acceptance by Lessor of any lesser sum shall be construed as a payment on
account and not in satisfaction of damages for such holding over. If the holding
over occurs at the expiration of the Lease term or by reason of a termination by
mutual agreement of the parties, Lessor may, as an alternative remedy, elect
that such holding over shall constitute a renewal of this Lease on a
month-to-month basis at a rental equal to 150% of the rate of annual fixed rent
payable hereunder immediately prior to the expiration of the Lease, and upon all
of the other covenants and agreements contained in this Lease.

Article 23 - INTENTIONALLY OMITTED.

Article 24 - ENVIRONMENTAL CONDITIONS

                    24.1          "Environmental Condition" Defined. As used in
this Lease, the phrase "Environmental Condition" shall mean: (a) the presence of
any substance in soil, groundwater, surface water, or other environmental medium
in excess of applicable, legally binding criteria, and includes, without
limitation, air, land and water pollution, noise, vibration, and odors, or (b)
any condition which affords a basis for a claim of liability under the
Comprehensive Environment Response Compensation and Liability Act, as amended
("CERCLA"), or the Resource Conservation and Recovery Act ("RCRA"), or any claim
of violation of the Clean Air Act, the Clean Water Act, the Toxic Substance
Control Act ("TSCA"), or any claim of liability or of violation under any
federal statute hereafter enacted dealing with the protection of the environment
or with the health and safety of employees or members of the general public, or
under any rule, regulation, or permit under any of the foregoing, or under any
law, rule or regulation now or hereafter promulgated by the state in which the
leased premises are located, or any political subdivision thereof, relating to
such matters (collectively "Environmental Laws").




26

--------------------------------------------------------------------------------


                    24.2          Compliance by Lessee. Lessee shall, at all
times during the Lease term, comply with all Environmental Laws applicable to
its use of the leased premises and shall not, in the use and occupancy of the
leased premises, cause or contribute to any Environmental Condition on or about
the leased premises. Without limiting the generality of the foregoing, Lessee
shall not, without first notifying Lessor in writing, receive, keep, maintain or
use on or about the leased premises any substance in a quantity as to which a
filing with a local emergency planning committee, the State Emergency Response
Commission or the fire department having jurisdiction over the leased premises
is required pursuant to § 311 and/or § 312 of CERCLA, as amended by the
Superfund Amendment and Reauthorization Act of 1986 ("SARA") (which latter Act
includes the Emergency Planning and Community Right-to-Know Act of 1986).

                    24.3          Environmental Indemnity. Lessee will protect,
indemnify and save harmless the Lessor Protected Parties (as defined in Article
6), and all of their respective agents, members, directors, officers and
employees, and First Mortgagee, from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) of whatever kind or
nature, contingent or otherwise, known or unknown, incurred or imposed, based
upon Lessee's noncompliance with any Environmental Laws or resulting from any
Environmental Condition on or about the leased premises which is caused by
Lessee prior to or during the Lease term, or which is contributed to by Lessee
prior to or during the Lease term, but only to the extent of such contribution.
In case any action, suit or proceeding is brought against any of the parties
indemnified herein by reason of Lessee's noncompliance with any Environmental
Laws or any Environmental Condition on or about the leased premises which is
caused by Lessee prior to or during the Lease term, Lessee will, at Lessee's
expense, by counsel approved by Lessor, resist and defend such action, suit or
proceeding, or cause the same to be resisted and defended. The obligations of
Lessee under this Section 24.3 shall survive the expiration or earlier
termination of this Lease.

                    24.4          Testing and Remedial Work. In the event that
Lessee experiences a spill or release of any hazardous substance or otherwise
causes an Environmental Condition or about the leased premises, Lessee shall
promptly notify Lessor of the event or condition and shall promptly and at its
sole cost and expense, take any and all steps necessary to remedy the same,
complying with all provisions of applicable law.

Article 25 - LAWS OF MICHIGAN TO GOVERN

                    25.1          This Lease shall be interpreted under and
governed by the laws of the State of Michigan.

Article 26 - SECTION TITLES

                    26.1          The section titles as to contents as to
particular sections herein are inserted for convenience only and are in no way
to be construed as part of this Lease or as in limitation on the scope of the
particular section to which they refer.




27

--------------------------------------------------------------------------------


Article 27 - WAIVER OF BREACH

                    27.1          No waiver by either party of any breach or
default by the other party of any covenant or condition of this Lease shall be
effective unless it is in writing and signed by the parties so waiving and any
such waiver shall not constitute a waiver as to any future breach of default.

Article 28 - SEVERABILITY AND SAVINGS

                    28.1          Each covenant, term and condition of this
Lease shall be severable from the remainder. If any provision shall be held
illegal or unenforceable, the remainder shall be enforced according to its
terms.

Article 29 - MODIFICATION AND AMENDMENT

                    29.1          This Lease may not be modified or amended
except in writing signed by the parties hereto or their respective successors
and heirs or assigns.

Article 30 - LESSEE'S STATEMENT

                              Lessee shall furnish to Lessor, within ten (10)
days after written request therefore from Lessor, a copy of the then most recent
annual report of Lessee. It is mutually agreed that Lessor may deliver a copy of
such statement to any mortgagee or prospective mortgagee of Lessor, or any
prospective purchaser of the leased premises, but otherwise Lessor shall treat
such statements and information contained therein as confidential.

Article 31 - COVENANTS BINDING ON SUCCESSORS

                              All of the covenants, agreements, conditions and
undertakings contained in this Lease shall extend and inure to and be binding
upon the heirs, executors, administrators, successors and assigns of the
respective parties hereto, the same as if they were in every case specifically
named, and wherever in this Lease reference is made to either of the parties
hereto, it shall be held to include and apply to, wherever applicable, the
heirs, executors, administrators, successors and assigns of such party. Nothing
herein contained shall be construed to grant or confer upon any person or
persons, firm, corporation or governmental authority, other than the parties
hereto, their heirs, executors, administrators, successors and assigns, any
right, claim or privilege by virtue of any covenant, agreement, condition or
undertaking in this Lease contained.

Article 32 - LANDLORD MEANS OWNERS

                              The term "Lessor" as used in this Lease, so far as
covenants or obligations on the part of the Lessor are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the fee of the leased premises, and in the event of any transfer or transfers of
the title to such fee, Lessor herein named (and in case of any subsequent
transfer or conveyances, the then grantor) shall be automatically freed and
relieved, from and after the



28

--------------------------------------------------------------------------------


date of such transfer or conveyance, of all liability as respects the
performance of any covenants or obligations on the part of Lessor contained in
this Lease thereafter to be performed; provided that any funds in the hands of
such Lessor or the then grantor at the time of such transfer, in which Lessee
has an interest, shall be turned over to the grantee, and any amount then due
and payable to Lessee by Lessor or the then grantor under any provisions of this
Lease shall be paid to Lessee.



Article 33 - EXCULPATION

                              Any obligation of Lessor under this Lease shall be
enforceable against and payable out of Lessor's interest in the leased property,
and Lessee hereby agrees that, with respect to any obligation of Lessor under
this Lease, neither Lessee nor any other person shall have or may assert any
right, recourse or remedy to or against Lessor or any assets of Lessor, except
to the extent (if any) of their respective interests in the leased property and
no officer, shareholder, director, employee, partner, trustee, beneficiary,
member or manager of Lessor assumes or shall have any personal liability of any
kind whatsoever hereunder.

Article 34 - OPTION TO EXTEND

                              Provided that no Event of Default shall have
occurred which remains uncured and provided that Lessee shall be in possession
of the leased property, Lessee shall have the right, exercisable by given
written notice ("First Renewal Notice") thereof to Lessor at least nine (9)
months but not before twelve (12) months prior to the expiration of the original
term of this Lease, to extend the term of this Lease for an additional term of
thirty-six (36) calendar months ("First Renewal Period") upon all of the terms,
covenants and conditions contained in this Lease, except that the annual fixed
rent shall be Market Rent.

                              Market Rent for the First Renewal Period shall be
determined as follows:

                                        (i)          After timely receipt by
Lessor of the First Renewal Notice, Lessor and Lessee shall have a period which
will end sixty (60) days prior to the expiration of the original term of this
Lease ("Initial Rent Determination Period") in which to agree on Market Rent for
the First Renewal Period. If Lessor and Lessee agree on Market Rent for the
First Renewal Period, then they shall immediately execute an amendment to this
Lease stating and incorporating such agreed upon Market Rent.

                                        (ii)          If Lessor and Lessee are
unable to agree on Market Rent for the First Renewal Period, subject to the
limitation set forth in subsection (iv) below, Lessor and Lessee shall proceed
as follows:

                                                  (1)          Not later than
ten (10) days after the expiration of the Initial Rent Determination Period,
each party shall appoint an appraiser ("Appraiser") and notify the other party
of such appointment by identifying the appointee; provided, however, that if
either party fails to give notice of its designation of an Appraiser within such
ten (10) day period, the appraiser designated by the other party shall act as
the sole Appraiser and shall



29

--------------------------------------------------------------------------------


determine Market Rent for the First Renewal Period. For purposes of this Lease,
an "Appraiser" means a Michigan licensed MAI appraiser who (i) shall be an
independent, disinterested party (i.e. the appraiser shall not be an affiliate
of any party and the total fees paid to the appraiser by any party and
affiliates of any party during the preceding five (5) years shall not exceed one
(1%) percent of the appraiser's gross income for such period), and (ii) shall
have not less than five (5) years experience in appraising properties comparable
to the leased premises.



                                                  (2)          Not later than
twenty (20) days after both Appraisers are appointed, the two appraisers shall
determine, in accordance with standard appraisal practices and procedures and
the requirement of this Lease, the Market Rent for the First Renewal Period, and
their decision shall be final and binding upon the parties.

                                                  (3)          If the two
Appraisers are unable to agree on Market Rent for the First Renewal Period
within twenty (20) days after appointment, then the Appraisers shall inform the
parties. Unless the parties shall both otherwise then direct, the appraisers
shall select a third Appraiser, not later than ten (10) days after the
expiration of said twenty(20) day period. If no third Appraiser is selected
within such ten (10) day period, then either party may request the then
president of the board of realtors for the Plymouth, Michigan, area (or any
similar organization) to appoint the third appraiser. The third Appraiser shall
have the qualifications set forth in subsection (ii) (1) above. Within twenty
(20) days after appointment, the third appraiser shall determine Market Rent for
the First Renewal Period in accordance with standard appraisal practices and
procedures and the requirements of this Lease and the Market Rent shall be the
average of the two closest appraisals.

                                                  (4)          Each party shall
be responsible for the costs, charges and/or fees of its Appraiser and the
parties shall share equally in the costs, charges and/or fees of the third
Appraiser. The decision of the Appraiser(s) shall be stated and incorporated
into an amendment to this Lease, which shall be executed by both parties.

                                        (iii)          The term "Market Rent"
shall mean the annual amount of fixed rent that a willing, comparable,
non-equity, non-expansion tenant would pay and a willing, comparable owner of an
warehouse facility in Plymouth, Michigan comparable to the leased premises would
accept, at arm's length, on a "net lease" basis, giving appropriate
consideration to brokerage commissions, if any, length of lease term, size and
location of the leased premises, and any other generally applicably terms and
conditions for tenancy of industrial facilities similar to the leased premises.

                                        (iv)          The parties agree that the
Market Rent for the First Renewal Period shall not be less than $1,571,096.16
per year.

                              Provided that no Event of Default shall have
occurred which remains uncured provided that the term hereof has been extended
for the First Renewal Period and provided that Lessee shall be in possession of
the leased property, Lessee shall have the right, exercisable by given written
notice ("Second Renewal Notice") thereof to Lessor at least nine (9) months but
not before twelve (12) months prior to the expiration of the First Renewal
Period, to



30

--------------------------------------------------------------------------------


extend the term of this Lease for an additional term of twenty-four (24)
calendar months ("Second Renewal Period") upon all of the terms, covenants and
conditions contained in this Lease, except that the annual fixed rent shall be
Market Rent.



                              Market Rent for the Second Renewal Period shall be
determined as follows:

                                        (i)          After timely receipt by
Lessor of the Second Renewal Notice, Lessor and Lessee shall have a period which
will end sixty (60) days prior to the expiration of the First Renewal Period
("Initial Rent Determination Period") in which to agree on Market Rent for the
Second Renewal Period. If Lessor and Lessee agree on Market Rent for the Second
Renewal Period, then they shall immediately execute an amendment to this Lease
stating and incorporating such agreed upon Market Rent.

                                        (ii)          If Lessor and Lessee are
unable to agree on Market Rent for the Second Renewal Period, subject to the
limitation set forth in subsection (iv) below, Lessor and Lessee shall proceed
as follows:

                                                  (1)          Not later than
ten (10) days after the expiration of the Initial Rent Determination Period,
each party shall appoint an appraiser ("Appraiser") and notify the other party
of such appointment by identifying the appointee; provided, however, that if
either party fails to give notice of its designation of an Appraiser within such
ten (10) day period, the appraiser designated by the other party shall act as
the sole Appraiser and shall determine Market Rent for the Second Renewal
Period. For purposes of this Lease, an "Appraiser" means a Michigan licensed MAI
appraiser who (i) shall be an independent, disinterested party (i.e. the
appraiser shall not be an affiliate of any party and the total fees paid to the
appraiser by any party and affiliates of any party during the preceding five (5)
years shall not exceed one (1%) percent of the appraiser's gross income for such
period), and (ii) shall have not less than five (5) years experience in
appraising properties comparable to the leased premises.

                                                  (2)          Not later than
twenty (20) days after both Appraisers are appointed, the two appraisers shall
determine, in accordance with standard appraisal practices and procedures and
the requirement of this Lease, the Market Rent for the Second Renewal Period,
and their decision shall be final and binding upon the parties.

                                                  (3)          If the two
Appraisers are unable to agree on Market Rent for the Second Renewal Period
within twenty (20) days after appointment, then the Appraisers shall inform the
parties. Unless the parties shall both otherwise then direct, the appraisers
shall select a third Appraiser, not later than ten (10) days after the
expiration of said twenty(20) day period. If no third Appraiser is selected
within such ten (10) day period, then either party may request the then
president of the board of realtors for the Plymouth, Michigan, area (or any
similar organization) to appoint the third appraiser. The third Appraiser shall
have the qualifications set forth in subsection (ii) (1) above. Within twenty
(20) days after appointment, the third appraiser shall determine Market Rent for
the Second Renewal Period in



31

--------------------------------------------------------------------------------


accordance with standard appraisal practices and procedures and the requirements
of this Lease and the Market Rent shall be the average of the two closest
appraisals.



                                                  (4)          Each party shall
be responsible for the costs, charges and/or fees of its Appraiser and the
parties shall share equally in the costs, charges and/or fees of the third
Appraiser. The decision of the Appraiser(s) shall be stated and incorporated
into an amendment to this Lease, which shall be executed by both parties.

                                        (iii)          The term "Market Rent"
shall mean the annual amount of fixed rent that a willing, comparable,
non-equity, non-expansion tenant would pay and a willing, comparable owner of an
warehouse facility in Plymouth, Michigan comparable to the leased premises would
accept, at arm's length, on a "net lease" basis, giving appropriate
consideration to brokerage commissions, if any, length of lease term, size and
location of the leased premises, and any other generally applicably terms and
conditions for tenancy of industrial facilities similar to the leased premises.

                                        (iv)          The parties agree that the
Market Rent for the Second Renewal Period shall not be less than the Market Rent
for the First Renewal Period.




 

PLYMOUTH INVESTORS LIMITED LIABILITY
COMPANY, an Illinois limited liability company

 

 

 

By:

Haggerty Road Limited Liability Company, an
Illinois limited liability company, its managing
member

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

/s/ Benjamin B. Cohen

--------------------------------------------------------------------------------

 

 

 

Benjamin B. Cohen, as Trustee of the Benjamin B. Cohen Revocable Trust U/A/D
5/8/87



 

SPARTAN STORES, INC., a Michigan corporation

 

 

 

By:

/s/ Charles B. Fosnaugh

--------------------------------------------------------------------------------

 

Its:

Vice President - Development

--------------------------------------------------------------------------------






32